R-683

                                                     lil
                     OFmICE      OF

       THE ATTORNEY                GENERAL
                    AUSTIN.   TEXAS

                    JuU 30, 1947

Hon. E. H. Hereford
Dean, North Texas AgriculturalCollege
Arlington, Texas
                      Opinion No. v-320
                     He: Authority of North
                         Texas Agricultural
                         College to sell laud
                         and dlspositlon,of
                         proceeds of such ,sale
Dear Sir:~
               This oglngon is in response to your
letter of June 19, 19 7, which reads as follows:
              "In 1945 the North Texas Agrl-
    cultural College purchased a lot, using
    local,fuudsto pay for same: We have now
    changed our plans and do not wish to ex-
    tend our holdlugs in that dire&ton and
    desire to sell this lot.
              "First, can we sell this lot
    pukased with local funds without an act
    of the Legislature?
              “Second,till the purchgse price
    together with the profits revert to our
    local funds?"
               North Texas AgriculturalCollege Is
goverued by Articles 2620 to 2623a, Lrmluslve,Ver- ’
non*8 Civil Statutes. Under Article 2620, the
College Is placed under direction of the Board of
Directors of Texas Agriculturaland Mechanical Col-
lege, called a Supervisory33oard,and a "Local
Board of Managers." As we construe your letter,
your request concerns the authority of the Local
Board of Managers to sell and convey land. If this
authority exists, It must be found within the sta-
tutory provisions indicated. We find no suah au-
thority, either expressed or -lied, In these pro-
Hon. E. H. Hereford - Page 2 - V-320


vl~lons and thereforeadvise you that the Local Board
of Managers may not sell or convey land.
               As regards the authority of the~.Board
of Directors of Texas Agriculturalend MechauIcal
College to make the sale which you desire, we find
only three Instancesuuder which such Board is authori-
zed to sell land. These are for permanent improvements
(Article 2613a-1, Sets. 1 and 4, V.C.S.); In conuection
with Its duties regarding forestry (Article 2613a-2,
Sec. 5, V C.S.); end its duties regarding experirnantal
stations {Articles139 and 140, V.C.S.). The powers
granted In uonneotloneth forestry and experimental
stations are not applicable to your situation. We doubt,
from the facts given in your letter, that the. rovislons
deal- wltlipermanent Improvements(Article 2z13a-1)
are applicable; However, we quote Sections 1 and 4 for
.yourlnforinationt                                       .
              "Qoc. 1 - The Board of Dlreotors
    of the Agriculturalaad Heatidal College
    of Tex+ is hereby authorized to contraot
    nith persons, f%rmfior corporationsfor the
    purohase of, or the aoqulrltlonof, or th?
    erection of permanent 9mprovementSon or
    convetientlylocated ln referenue to the
    canprusof said College, or to the oampuseci
    of any or all of Its branch lnstitrrtions,
    and to purchase, sell, or leas6 lands.and
    other appwYxnances fey the construction
    of such permanent improvementsprovided that
    the,State of Texas Incurs no Indebtedness
    under the contra&s."
               "Sec. 4 - Said Boeml of Directors
     Is f'urtherauthorized to sell, encumber or
     contraat wlth reference to the dlvqWng or
     encumberingof the title to any part of the
     caqms or other propem of.s&d College or
     of its branoh lnstltutloneas may be neoessarg.      '
     In the oonstrwtlon or acquisitionOf dorml-
     tories exoept that no debt shall be created
     ~&:a$ sald LnstltutLonor the.S+te of
          .
               Although the provlslons just quoted we
not altogether clear, we construe thtmto mean that
property which Is no longer required by one of the in-
stitutionsunder the control of the Board may be sold
     Yio.,E, H. Hereford - Page 3 '- V-320


     by the Board and the proceeds used to erect or aids
     in the erection of the.permanentimprovementscon-
     templatedby Article 2613a-1, We are unable to say,
-.   from the facts given, that the provisions Indicated
     apply to your situation. Nevertheless,thi8 Is the
     only statutory authority of sale which could apply
     in your case, and we have quoted the provisions for
     your guidance in the event they should apply.
                    On the contrary, it would appear that
     the land in question is merely excess over present
     requirements..It does not appear that the consldera-
     tion to be paid is required, or will be used, In con-
     nection with ,theerection of improvementsas contem-
     plated by Article 2613~1.   As a matter of fact, the
     situation presented is similar to that involved in
     our Opinion No. O-2417 in which it was held that the
     Board had no authority to convey under the facts there
     presented. If this analysis of the facts is correct,
     then it follows thata special act of the Legislature
     will be required Inorder to authorize your convey-
     ance.
                    Your second question deals with the
     dispositionof ~theconsiderationderived from the sale,
     If the sale is made under Article 2613a-1, the consld-
     eration received would go into the permanent improve-
     ments contemplatedby that article'; If a special Act
     of the Legislature is required to authorize the gale,
     the Act-should make provision therein as to the dls-
     position you desire.


                           SUMMARY


                    Neither the Local Board of
          Managers of North Texas Agricultural
          College, nor the Board of Director8 of
          Texas Agriculturaland Mechanical College
          may 6ell and convey land which is merely
          excess over present College requlrements
          exceptthrough special legislative Act,
          urd.essfacts are present justifyingthen ~,
          application of Arttcle 2613a-1, V. C. S,
~Hon. E. Hi Hereford - Page 4 - V-320      '


     The dispositionto be made of the con-
     sideratlon,tobe received should be pro-
     vided for In the hot.
                                YOU’8 very truly




                                                   .




HDP:bt




                  .